Citation Nr: 0514087	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for tuberculosis.


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active, honorable service from January 1976 
to January 1980.  He had additional service from January 1980 
to December 1981 that was other than honorable in character.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for tuberculosis.  This case was previously before 
the Board in August 2004, at which time it was remanded for 
additional development of the record.  


FINDING OF FACT

Tuberculosis was not present in service, and has not been 
documented following the veteran's discharge from service.  


CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  

The Board notes that a VA letter issued in August 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159 (2004).  This 
letter fully complied with all the requirements of the VCAA.  

The Board points out that the August 2004 letter mentioned 
above, its August 2004 remand, and the supplemental statement 
of the case issued in January 2005 were all sent to the 
veteran's address of record, but were returned to sender.  It 
is also noted that the veteran failed to report for a 
Department of Veterans Affairs (VA) examination that was 
scheduled for November 2004.  All attempts by the VA to 
procure a current address for the veteran have been 
exhausted.  The Board observes that it is the responsibility 
of the veteran to keep the VA apprised of his whereabouts; if 
he does not, "there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Hyson v. Brown, 
5 Vet. App. 262, 264-65 (1993).  Accordingly, by not keeping 
VA notified concerning his whereabouts, the veteran has 
frustrated VA's efforts to gather essential medical evidence 
to determine his entitlement to service connection for 
tuberculosis.  The Board will, accordingly, adjudicate the 
claim on the basis of the evidence of record.  

Factual background

The service medical records disclose that the veteran was 
given a food service physical examination in April 1978.  A 
positive PPD test was reported.  Later that month INH was 
prescribed.  He was seen with multiple complaints that he 
related to his tuberculosis and treatment with INH.  It was 
indicated that INH had been started secondary to PPD 
conversion.  A clinical evaluation of the lungs on a re-
enlistment examination in October 1979 was normal.  A chest 
X-ray study was within normal limits.  The veteran was 
hospitalized in May 1980 with a four-day history of upper 
respiratory infection symptoms.  An examination revealed that 
the lung fields were clear to auscultation and percussion.  
No diagnosis referable to tuberculosis was made.  A report of 
medical history on the discharge examination in October 1981 
disclosed that the veteran related a history of tuberculosis. 
On the separation examination in October 1981, the lungs were 
evaluated as normal, and a chest X-ray study was within 
normal limits.  

The veteran submitted a claim for service connection for 
tuberculosis in October 2000.

VA outpatient treatment records dated from 2000 to 2002 have 
been associated with the claims folder.  In January 1999, the 
veteran requested an evaluation for a cough of six months 
duration.  A history of tuberculosis in service was noted.  
In March 2000, the veteran reported that he had been exposed 
to tuberculosis.  A pulmonary function study in October 2000 
showed inconsistent patient effort.  The flows on spirometry 
were within normal limits.  The impressions following a chest 
X-ray study in December 2000 were that it revealed a somewhat 
rounded nodular density in the region of the left lower lung 
field that might represent a consolidation such as pneumonia, 
and chronic obstructive pulmonary disease.  

During the January 2004 hearing before the undersigned, the 
veteran submitted a document from a private medical provider 
that reflected he had been seen for an office visit that 
month.  The veteran also testified that he had not been seen 
by the VA prior to 1999, and that when he saw a private 
physician following his separation from service, it was for 
unrelated conditions.  The Board also notes that the veteran 
verified his current address at the hearing.

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
tuberculosis becomes manifest to a degree of 10 percent or 
more within three years from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Board concedes that the veteran had a positive PPD test 
in service, for which INH was prescribed.  It must be 
emphasized, however, that all chest X-ray studies in service 
were normal, including one on the separation examination in 
October 1981.  It must also be observed that there is no 
clinical evidence either during service or following the 
veteran's discharge from service that tuberculosis was 
present.  The evidence supporting the claim that the veteran 
has tuberculosis consists solely of his statements to that 
effect.  In contrast, the evidence of record is devoid of any 
diagnosis of tuberculosis.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
current evidence demonstrating the presence of tuberculosis, 
there is no basis on which a grant of service connection may 
be predicated.  The Board concludes that the medical evidence 
of record is of greater probative value than the veteran's 
statements regarding the presence of tuberculosis.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
tuberculosis.










ORDER

Service connection for tuberculosis is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


